FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BIJAN LAGHAEI,                                   No. 12-17572

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00307-MMD-
                                                 VPC
 v.

FEDERAL HOME LOAN MORTGAGE                       MEMORANDUM*
CORPORATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted: December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Bijan Laghaei appeals pro se from the district court’s judgment dismissing

his action alleging various state law claims concerning the foreclosure of his home.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s subject matter jurisdiction, Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.

2002), and we vacate and remand.

       We reject Laghaei’s contention that defendants waived their right to remove

this action to federal court by first filing an unlawful detainer action in Nevada

state court. Laghaei has waived the alleged removal defect by failing to file a

motion to remand within 30 days of defendants’ filing their notice of removal. See

28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any defect other

than lack of subject matter jurisdiction must be made within 30 days after the filing

of the notice of removal . . . .”).

       However, during the pendency of this appeal the Nevada Supreme Court

issued its decision in Chapman v. Deutsche Bank Nat’l Trust Co., 302 P.3d 1103

(Nev. 2013), holding that unlawful detainer and quiet title proceedings are in

rem or quasi in rem in nature. See id. at 1108. “The prior exclusive jurisdiction

doctrine holds that when one court is exercising in rem jurisdiction over a res, a

second court will not assume in rem jurisdiction over the same res.” Chapman v.

Deutsche Bank Nat’l Trust Co., 651 F.3d 1039, 1043 (9th Cir. 2011) (citation and

internal quotation marks omitted). Accordingly, we vacate the district court’s

judgment dismissing Laghaei’s complaint for failure to state a claim, and remand

to the district court to determine if Federal Home Loan Mortgage Corporations’s


                                           2                                     12-17572
unlawful detainer action remains pending in Nevada state court, and if so, whether

the primary exclusive jurisdiction doctrine applies.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                 12-17572